Citation Nr: 1236612	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, major depression, and anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1990 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, major depression, and anxiety disorder, was initially characterized as whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  However, review of the claims file reveals that the Veteran was initially denied service connection for this disability in a RO rating decision dated in March 1990 and that the Veteran filed a timely notice of disagreement regarding this decision in June 1990, requiring the RO to issue an appropriate Statement of the Case and placing the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2012).  The Veteran was not provided with a Statement of the Case until January 2010.  As the March 1990 RO denial did not become final the claim has remained open and will, therefore, be considered on a direct basis.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, as review of the claims file reveals that the Veteran has been diagnosed during the period on appeal with PTSD, dysthymic disorder, major depressive disorder, and anxiety disorder, the Board has recharacterized the issue above.

The issue of entitlement to a TDIU was denied by a RO rating decision dated in November 2008.  The Veteran subsequently filed a notice of disagreement with this decision in December 2008.  The Veteran was issued a Statement of the Case with regard to this issue in January 2010 and perfected his appeal with a substantive appeal on a VA Form 9 in March 2010.

The Board notes that in the Substantive Appeal on a VA Form 9, dated in March 2010, the Veteran requested a travel Board hearing in connection with the current claims.  In a statement dated in May 2012 the Veteran withdrew his request for a hearing before a member of the Board.  As such, the Board will proceed with adjudication.

The Board notes that the Veteran requested a copy of his entire claims file in a letter received in August 2012 and that this request was responded to in October 2012.  The Board further notes that although the Veteran has not been given additional time to respond to receipt of these records, the Board is granting his claim of entitlement to service connection for an acquired psychiatric disorder and is remanding the issue of entitlement to a TDIU.  Therefore, there is no prejudice to the Veteran to proceed with adjudication as indicated. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's PTSD with dysthymic disorder, major depression, and anxiety disorder is related to events in service, to include a verified stressor, that he experienced while on active duty service.



CONCLUSION OF LAW

PTSD with dysthymic disorder, major depression, and anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, these amendments pertain to claimed stressors that are related to a Veteran's fear of hostile military or terrorist activity.  Thus, they are not relevant to the Veteran's claim. 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD, dysthymic disorder, major depression, and anxiety disorder.  The Veteran contends that his current psychiatric disorder is related to his service aboard the USS Oklahoma City off the coast of the Republic of Vietnam.  The Veteran indicated that the ship made runs on Hai Phong Harbor as a member of a group of ships attacking at the same time.  He reported that the ship was fired upon but not hit and that he slept through the runs.  The Veteran stated that he was forced to read the Admiral's outgoing messages and that through this assignment he learned how the United States, National Security Agency, and Central Intellegence Agency worked and of some of the things they were doing.  He indicated that he had to burn classified documents and that he knew they were going to follow him for an undetermined period of time.  

Review of the claims file reveals that the Veteran has been awarded the Combat Action Ribbon.  The RO has conceded combat stress based upon this award.  In addition, service personnel records reveal that the Veteran served as a radio operator and that the Veteran was stationed aboard the USS Oklahoma City.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.

Review of the Veteran's post service treatment records reveal that the Veteran has been diagnosed with PTSD, dysthymic disorder, major depressive disorder, and anxiety disorder, as well as schizoid personality disorder.

In October 1989 the Veteran underwent a private psychiatric evaluation.  The Veteran indicated that he continued to be bothered to some degree by his activities in the military and that this came out particularly during a hospitalization at Rogue Valley Serenity Lane from March to April 1989, when he was treated for alcohol and substance abuse.  The Veteran reported that he was doing fairly well and was not preoccupied or bothered in a ruminative way about his military experiences although he continued to feel guilty about his activities which are top secret and about which he could specify little.  He stated that he felt what they did was immoral and illegal referring to the country as a whole and the military machine and not directly referring to his particular activities as he regarded himself as basically a "pencil pusher," yet he was subject to the guilt of those activities.  He indicated that his years of substance abuse were related to his emotional reaction to his stressors experienced on the job in the Navy.  In the report of the Veteran's military history, the Veteran was noted to have had top secret clearance dealing with information coming out of Vietnam.  He stated that much of that information continued to be classified and much of it he still felt guilty about because of the illegal and immoral activities he felt were going on at the time.  He did not describe any primary stressor or life threatening situation associated with any extraordinary anxiety or panic.  The ship on which he was stationed received some incoming fire at "Hai Fong Harbor" but that experience was not described as provoking any undue anxiety that had continued.  

After mental status examination, the evaluator presented an assessment of the Veteran.  The evaluator stated that the Veteran continued to harbor some resentment and guilt regarding the information he had in Vietnam and the fact that it went against his grain.  He had remorse that he did not act on his dysphoria at the time, but he did not present with any history of a particular stressor that produced any overt panic or undue anxiety and he presented with no stressor that he had been overly preoccupied with and had relived in his thoughts and dreams.  He did not present with a primary anxiety disorder of any type other than some discomfort when he feels guilty about his activities.  He presented with a rather schizoid personality style and his involvement with other people was somewhat limited.  The Veteran was noted to be doing well carrying more than a full load at school and working half-time.

The Veteran was diagnosed with alcohol dependence, in remission; cannabis dependence, in remission; and poly-substance abuse, by history.

In an October 1989 VA Social and Industrial Survey examination the Veteran was noted to have been assigned as a traffic checker with a top security clearance aboard the USS Oklahoma City.  He routed messages to the correct place and monitored outgoing messages including press releases on the Vietnam War.  It was noted that the ship was involved in two runs on "Hiphong Harbor" where it received incoming fire.  It was also noted that the ship was involved with the evacuation of Vietnamese sympathizers.  He described no single stressor incident and cited ongoing stress resulting from the discrepancy between his knowledge of real events which occurred in Vietnam and the information released to the public.  He reported suffering guilt feelings because he believes he was given undue privilege by his superior officers due to his level of knowledge regarding the war activity.  

In regard to PTSD symptoms the Veteran reported that while a patient at Serenity Lane he broke down during a session with a counselor.  Since that time he reported he experienced uninvited thoughts of his time in Vietnam.  He also reported experiencing guilty feelings regarding his behavior and participation in the war.  He attributed much of his reckless behavior in the past to efforts to avoid thinking about his part in Vietnam.  He denied symptoms associated with increased arousal and sleep disturbance.  

In summary the examiner noted that the Veteran had a long history of substance abuse and frequently associated disruption of employment and legal difficulties which follow.  It was noted that although he appeared to be suffering distress in connection with his war experience it did not appear that he currently met the diagnostic criterion for PTSD.  The examiner stated that primarily lacking was a description of an event which was outside the range of usual human experience.  The examiner noted that this may be the result of his inability to divulge top secret information.  In addition, the examiner noted that the Veteran did not report symptoms meeting the criterion of increased arousal.

In November 2000 the Veteran was diagnosed with PTSD by history and depression.

In December 2000 a clinical psychologist indicated that a determination that the Veteran had PTSD was "not assessible given the confusion in his thoughts and his need to look good."

In January 2001 the Veteran was reported to note that he had service in Naval Communications with the highest security rating on the 7th Fleet flagship.  He indicated that it was during this time period that he translated highly classified information and was "overcome with the insanity of the war and what was being told to the American people."  The Veteran indicated that he believed that his PTSD was triggered while working on the census two years prior when he met an individual who had the same high security clearance that he had in the Navy.  He believed that this triggered the "survivor guilt" in him which he had been struggling with over the years.  The Veteran was diagnosed with PTSD, alcohol abuse in remission, and cannabis abuse in remission.

In April 2001, N.W., M.D. reported that the Veteran had PTSD issues that come in part from childhood and in majority from his participation in Vietnam.  He was noted to have come down with classic symptoms of PTSD later.  He was a traffic checker, working with all incoming and outgoing messages, and it proved to be a job that he could not get out of once he had gotten into it.  He did this for three years in service.  The Veteran was noted to have been haunted when he got home.  When specifically asked, the Veteran was reluctant to get into the content of the PTSD issues.  He stated that he had a crypto-clearance and so he proof read all letters and all mail, and he dealt with a mass of information and product of analyses.  He indicated that he was aware that Vietnamese and American body counts were reversed, and yet he could communicate his cryptograms to no one and was constantly under surveillance by the National Security Agency, and that surveillance extended for at least five years after he left the service and getting close to a border of a communist country could result in him getting clearance by a hit team.  When he tried to talk to the chaplain he reported the chaplain rejected him.  The Veteran was noted to have been left with a great deal of guilt and yet he was never in a position of any realistic power to do anything about the information that he had.  After discussion of the Veteran's childhood and examination, the Veteran was diagnosed with PTSD, chronic and with delayed onset.

In August 2001 it was noted that much of the Veteran's PTSD seemed to be related to his childhood.  The PTSD issues were amplified by his military experience which seemed to recreate the dysfunctional family.  He was noted to have had a break at his company which was reported to seem to have been a re-enactment of his experience off the coast of Vietnam.

In September 2001 the Veteran was noted to suffer from PTSD symptoms from childhood and his service off the coast of Vietnam where he was privilege to high-level communications that allegedly covered up what was being told the American people.  

In March 2002 a private psychiatrist stated that he Veteran "certainly does have post[]traumatic stress disorder, aggravated by Vietnam."

In May 2003 the Veteran was diagnosed with PTSD with depression.

In a private treatment note, dated in January 2004, the Veteran was noted to have severe PTSD.

In January 2004 a private social worker noted that the Veteran "suffers from PTSD related to childhood trauma, which was compounded by service in Viet Nam."

In September 2004 the Veteran underwent a private psychological examination as part of his application for Social Security Administration benefits.  The Veteran reported that he experienced traumatic memories related to his service in Vietnam.  He indicated that he was raped while in the Navy and had reported being assigned to a job consisting of translating highly classified information, which was a position that put him under a great deal of stress and caused him to develop conflicting feeling regarding his trust in government.  He rambled about his confidential work for the Commander of the 7th fleet and proof reading outgoing messages.  After thorough examination the Veteran was diagnosed, to the standards of DSM-IV, with major depressive disorder, anxiety disorder, and PTSD, as well as schizoid personality disorder.

In a private treatment note, dated in December 2007, the Veteran was diagnosed with psychosis, PTSD, and marijuana abuse.

In May 2009 the Veteran was afforded a VA Compensation and Pension examination.  The Veteran reported that he served aboard the USS Oklahoma City.  The ship made two runs on Hai Phong Harbor as a member of a group of ships attacking at the same time.  He indicated that they were fired upon but not hit.  He stated that he slept through the attacks.  The Veteran reported that he was forced to read the Admiral's outgoing messages.  He found out how the United States worked, the National Security Agency, and the Central Intelligence Agency and some of the things they were doing.  He had to burn classified documents.  The Veteran indicated that he knew they were going to follow him for an undetermined period of time.  The Veteran was awarded a Combat Action Ribbon; however, the examiner noted that there was no other evidence of combat exposure.  The Veteran indicated that he had top secret clearance but the examiner indicated that there was no documentary evidence of this.  

After examination the Veteran was diagnosed with dysthymic disorder, malingering, alcohol dependence reported in remission, and polysubstance dependence reported in remission.  The examiner rendered the opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that although the RO conceded combat stress based on the receipt of a Combat Action Ribbon, after a careful review of the facts the examiner was led to disagree with the concession.  The examiner based this on the Veteran's lack of personal engagement in direct combat or the witnessing of death or injury of others due to his duties managing incoming and outgoing messages.  In addition, the examiner noted that the Veteran reported that he was unconcerned with fire received from shore and that his ship was not hit and there was no one wounded on board.  The source of the Veteran's trauma was noted to be feeling guilty about participating in the war which the examiner found to not surpass the threshold for trauma intended in DSM-IV.  The examiner stated that the inquiry regarding PTSD symptoms was insufficient in the examination performed by the private examiner in September 2004.  In addition, the examiner stated that other diagnoses of PTSD in the record appeared to be based on patient report or noted to be by history.

The examiner noted that although the Veteran was diagnosed with dysthymic disorder, this disorder was not related to his military service.  However, the examiner provided no rationale for this opinion. 

The Board finds that entitlement to service connection for PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder is warranted.  The Veteran's service records reveal that the Veteran was awarded a Combat Action Ribbon, that he served as a radio operator, and was stationed aboard the USS Oklahoma City.  The Veteran has competently and credibly reported that he relayed messages while working as a radio operator while in service.  The medical evidence of record reveals that the Veteran has been diagnosed with PTSD, dysthymic disorder, major depressive disorder, and anxiety disorder.

Although a VA examiner in May 2009 rendered the opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and his diagnosed dysthymic disorder was unrelated to his active service, private examinations and evaluations have diagnosed the Veteran with PTSD, major depressive disorder, and anxiety disorder, and have associated the Veteran's psychiatric disabilities with the Veteran's reported work during active service.  In particular, in March 2002 a private psychiatrist rendered the opinion that the Veteran "certainly does have post[]traumatic stress disorder, aggravated by Vietnam," in September 2004 the Veteran was diagnosed to the standards of DSM-IV with major depressive disorder, anxiety disorder, and PTSD based in part to the Veteran's job in the Navy that put him under a great deal of stress during service, and the Veteran has been diagnosed with PTSD.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder, is related to the Veteran's active service aboard the USS Oklahoma City.  With consideration of the circumstances and events of the Veteran's service, and the clinical evidence of record, with resolution of doubt in the Veteran's favor, the Board finds that the evidence supports entitlement to service connection for PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder.

With regard to the diagnosis of record of schizoid personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation for which service connection may be established.  38 C.F.R. § 3.3039(c).



ORDER

Entitlement to service connection for PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder, is granted.


REMAND

As the Board has granted entitlement to service connection for PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder, the initial evaluation assigned following this grant may impact the outcome of the adjudication of the claim of entitlement to a TDIU.  Therefore, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the yet to be assigned initial evaluation for PTSD with dysthymic disorder, major depressive disorder, anxiety disorder, and psychosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, resolution of the TDIU claim at present would be premature as the TDIU claim cannot be rendered until an initial evaluation is assigned for the Veteran's PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder.  Id.  

In addition, evidence of record prior to the period on appeal with regard to the Veteran's TDIU claim indicates that the Veteran may be unemployable.  This evidence includes an October 2004 private evaluation associated with the Veteran's claim for Social Security Administration benefits.  This evaluation report indicates that due to the Veteran's PTSD, depression and personality disorder, he is unable to maintain adequate concentration and persistence to complete even simple tasks over the course of a normal workday/workweek.  In addition, the report states that special supervision would not adequately compensate for these deficiencies.

Upon examination in May 2009 the Veteran was noted to be unemployed but not retired for nine years.  The Veteran reported that he quit for physical and psychological reasons and contended that the unemployment was due to his mental disorder's effects.  The factors and objective findings regarding this statement were noted to be sleep loss, poor social interaction, and depression.  The examiner found that while there was not total occupational and social impairment, the PTSD signs and symptoms resulted in deficiencies in thinking, work, and mood.  However, the examiner did not provide an opinion regarding whether the Veteran's psychiatric disorder rendered him unemployable. 

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds the examination to be inadequate in regard to the Veteran's claim for TDIU and remand is necessary to afford the Veteran another VA medical examination.

Based upon the above, if the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due by reason of service-connected disabilities and does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a), the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination, if possible by a vocational expert, to determine whether the Veteran's service-connected disabilities render the Veteran unemployable.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities render him unemployable.

2.  Thereafter, after assigning an initial evaluation for the Veteran's PTSD with dysthymic disorder, major depressive disorder, and anxiety disorder, readjudicate the issue of entitlement to a TDIU.  If the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met, then the RO must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.  In any event, if TDIU is not granted, the RO must provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond thereto, and then return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


